I think that as under the allegations of the complaint the Saverances have demanded from the Meiklejohn Company pay for the timber cut from the disputed area and that the latter has given this as an excuse for not paying the plaintiff, a proper case for interpleader would be presented; and in that event the Saverances would have been made parties, so that complete determination of the rights of all the parties might be had. The plaintiff has accomplished the same purpose by bringing them in originally.
MR. JUSTICE BLEASE concurs. *Page 391